internal_revenue_service department of the treasury significant index no washington oc person to contact j o8 telephone number refer reply to op e ep t date legend state a employer m plan x u l plan y ladies and gentlemen this is in response to correspondence dated september as supplemented by letters of date november requested a private_letter_ruling concerning the federal_income_tax treatment under sec_414 code of certain contributions to plan x in which your authorized representative of the internal revenue and the following facts and representations have been is as a political_subdivision of state a a participant is defined in sec_2 employer m established plan x for the benefit of to include any employee who becomes covered under plan x submitted employer m of july of certain participants plan x was amended and restated effective july plan x generally any individual in the employ of employer m whose customary employment is for hours or more per week and for at least big_number hours per calendar_year is eligible to participate in plan x participants generally include employees and elected officials of employer m however neither employees of the employer m board_of education nor participants in plan y another plan sponsored employer m for certain employees are permitted to participate in plan x qualify under sec_40l1 a is intended to of the code plan x page effective date plan x was amended to allow employer m to pick up the participant's contributions and to provide that the amount picked up by employer m participants would be excluded from the participant’s gross_income for federal tax purposes employer m began treating the participants’ contributions as pick-up contributions on the first payroll_period after january on behalf of the section of plan x provides that participants are required to make mandatory_contributions of four percent of earnings to plan x section of plan x also provides that employer m will pick up and pay the mandatory_contributions of participants to plan x participants do not have the option of receiving the contributed amounts directly instead of having them contributed to plan x the contributions will be deducted from the earnings_of the participant as a salary_reduction_contribution based on the aforementioned facts and representations you have asked for rulings that the mandatory_contributions made by participants and picked up by employer m under section of plan xx will be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by participants and picked up by employer m under section of plan x will not be included in the current gross_income of the employees for federal_income_tax purposes that the mandatory_contributions of participants picked up by employer m will not constitute wages subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made toa plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 ruling c b employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are of the code ig specified in revenue in that revenue_ruling the q page distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions a a of the code the issue of whether contributions have been picked up by of the code an employer within the meaning of sec_414 is addressed in revrul_81_35 c b revrul_81_36 c b established that the following two criteria must be met employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these revenue rulings is immaterial for and the the revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up the required it has been represented that under plan x as amended employer m will make contributions in lieu of contributions by the participants and that the participants may not elect to receive such contributions directly therefore plan x satisfies the criteria set forth in revrul_81_35 and revrul_81_36 accordingly with respect to ruling requests one and two we conclude that the mandatory_contributions made by participants and picked up by employer m under section of plan x will be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by participants and picked up by employer m under section of plan x will not be included in the current gross_income of the employees for federal_income_tax purposes page we have determined that the employee contributions paid to plan x by employer m on behalf of participants will be treated as picked-up contributions in accordance with revrul_81_35 and revrul_81_36 pursuant to revrul_77_462 picked-up contributions are excluded from the employees’ gross_income until such time as they are distributed to the employees accordingly with respect to ruling_request three we conclude that the mandatory_contributions of participants picked up by employer m will not constitute wages subject_to federal_income_tax withholding these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code in accordance with a power_of_attorney on file in this office a copy of this ruling has been sent to your authorized representative sincerely yours hy hanes u mow frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437 e c e r e m e n r e y r o c r a s a e s e n r e
